Per Curiam.
The husband in this divorce proceeding appeals from an order denying his motion for a new trial, challenging the court’s award to the wife of alimony and support and its division of their property.
During the course of a 30-year marriage, the parties accumulated assets valued at approximately $165,000. The husband’s annual earnings *206in recent years have ranged from $10,000 to $18,000. The court granted the wife property having a value of over $65,000, or approximately 40 percent of their assets. In addition, she received $150 per month for alimony and $150 per month for support for the child of the parties, now 15 years of age.
The husband asserts that the trial court abused its discretion in making this award. We find nothing in the record to support this contention. In view of the duration of their marriage, the wife’s contribution to the joint effort to accumulate their holdings, and the husband’s income and earning capacity, we hold that the amounts granted the wife were in all respects reasonable and proper.
Plaintiff is awarded $250 attorney’s fees on this appeal.
Affirmed.